Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,5-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines the second liquid contains a tastant.  This is interpreted as a liquid with any flavor, salt, sugar according to the current specification and consistent with the dictionary definition copied below.  The indefinite issue is when this term is used in a ratio defining concentration.   Concentration is a ration of the strength of the liquid.  So to say the concentration of the tastant in the beverage is between a ratio of 3: 1 or 1.1:1 is indefinite.  For example, Lets say I have a strong concentrated orange juice as my second liquid and I only add water as my first liquid, what would the concentration of tastant ratio be?  Can’t really compare. This is the same with any 1st and 2nd liquid, Its indefinite.  Examiner suggest defining the ratio based on volume alone.  For example, (the beverage being 3 parts second liquid: 1 part first liquid and 
Claims 14,15, similar issue.  It is not clear how concentration of tastant is determined.   





    PNG
    media_image1.png
    175
    795
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,5,12-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Checkalski (USPN 7,165,697).
Checkalski discloses the invention substantially as claimed.   
With respect to claim 1, Checkalski discloses a liquid dispensing apparatus (10) (see figs. 1-6) comprising  a first container (20) comprising an opening (40) in an end of the first container; a first liquid (“chaser dilatant”) held by the first container; a frustoconical-shaped container (50) inside and attached to the first container, a frustum of the frustoconical- shaped container having an opening (70), the frustum of the frustoconical-shaped container being proximate to the end of the first container (see fig. 4), and the opening (70) in the frustoconical-shaped container having a smaller cross-sectional area than the opening (40) in the first container, a second liquid (alcohol) , wherein the second liquid is held by the frustoconical-shaped container, and a volume of the first liquid is less than a volume of the second liquid; the frustoconical-shaped container separates the first liquid from the second liquid; and the liquid dispensing apparatus is configured such that, when the first and the second liquids are poured from the liquid dispensing apparatus, the first liquid flows through the opening in the first container, the second liquid flows through the opening in the frustoconical-shaped container and the opening in the first container, and the first liquid begins to exit the opening in the first container before the second liquid begins to exit the opening in the first container, one of the first liquid and the second liquid contains a tastant (mixer or chaser or non-alcohol) which is essentially absent from the other liquid (alcohol) or is present in a relatively differing amount, 
However Checkalski does not disclose the first liquid has a concentration of the tastant, and a ratio of the concentration of the tastant in the first liquid to an overall concentration of the tastant in a beverage dispensed by the liquid dispensing apparatus is between 3:1 and 1.1:1.  (see 112 above about this limitation)
	Checkalski teaches using the vessel for all kinds of drinks with varying flavor, old fashion, martinis in (column 1 line 28-55).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mix almost any combination or concentration of tastants in order to make mixed drinks.   This limitation is not clearly understood, but Checkalski patent is to a bar glass and bartenders mix every combination of potable drinks in this bar ware.  So, it would be obvious to try mixing different volumes and concentration based on the end user’s preference.    


With respect to claim 12, Checkalski further shows wherein the liquid dispensing apparatus is configured such that, when the first and the second liquids are poured from the apparatus, the first liquid is depleted before the second liquid.  (fig. 4 tilt counter clockwise)
With respect to claim 13, Checkalski further shows wherein the frustoconical-shaped container substantially forms a shape of a triangular or square based pyramid (75 is a triangle based pyramid).
With respect to claim 14, Checkalski further shows wherein the concentration of the tastant in the first liquid and a concentration of the tastant in the second liquid differ by at least 5 %.  (liquor and chaser)
With respect to claim 15, Checkalski further shows wherein the concentration of the tastant in the first liquid and a concentration of the tastant in the second liquid differ by at least 50 %.(liquor and chaser)

Allowable Subject Matter
Claims 2,6-11,are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736